Citation Nr: 0314179	
Decision Date: 06/30/03    Archive Date: 07/03/03

DOCKET NO.  94-26 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Philadelphia, Pennsylvania


THE ISSUES

1.	Entitlement to an increased rating for residuals of a 
shell fragment wound (SFW) of the right lower leg with 
fractures and osteomyelitis of the tibia and fibula, 
currently evaluated as 30 percent disabling.

2.	Entitlement to an increased rating for residuals of a SFW 
of the right foot and ankle, with fracture and 
osteomyelitis of the 1st metatarsal, and retained foreign 
bodies (RFBs), currently evaluated as 20 percent 
disabling.

3.	Entitlement to residuals of a SFW of the left leg with 
neuritis of the external popliteal (common peroneal) 
nerve, currently evaluated as 10 percent disabling.

4.	Entitlement to an increased rating for residuals of a SFW 
of the left middle finger with fracture of the proximal 
phalanx, currently evaluated as 10 percent disabling.

5.	Entitlement to a compensable rating for residuals of a 
SFW, to include scars, of the left upper eyelid.

6.	Entitlement to a compensable rating for residuals of a 
SFW, to include scars, of the chest wall

7.	Entitlement to a compensable rating for residuals of a 
SFW, to include scars, of the right arm.

8.	 Entitlement to a compensable rating for residuals of a 
SFW, to include scars, of the left arm.

9.	Entitlement to a compensable rating for residuals of a 
SFW, to include scars, of the right thigh.


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from February 1969 to December 
1970.

This appeal originally arose from a February 1994 rating 
action that denied ratings in excess of 30 percent for 
residuals of a SFW of the right lower leg with fractures and 
osteomyelitis of the tibia and fibula; 20 percent for 
residuals of a SFW of the right foot and ankle, with fracture 
and osteomyelitis of the 1st metatarsal, and RFBs;      10 
percent for residuals of a SFW of the left middle finger with 
fracture of the proximal phalanx; and 0 percent each for 
residuals of a SFW of the left leg with neuritis of the 
external popliteal (common peroneal) nerve, and residuals of 
SFWs, to include scars, of the left upper eyelid, chest wall, 
right and left arms, and right thigh.  A Notice of 
Disagreement therewith was received in March 1994, and a 
Statement of the Case (SOC) was issued in April 1994.  A 
Substantive Appeal was received in June 1994.

By rating action of November 1997, the rating of the 
veteran's residuals of a SFW of the left leg with neuritis of 
the external popliteal (common peroneal) nerve was increased 
from 0 percent to 10 percent, effective September 1993; the 
matter of a rating in excess of 10 percent remains for 
appellate consideration.  Supplemental SOCs (SSOCs) were 
issued in November 1997 and October 2000.

In his June 1994 Substantive Appeal, the veteran requested a 
Board of Veterans' Appeals (Board) hearing at the RO.  By 
letter of mid-October 2002, the Board notified the veteran of 
a Board hearing that had been scheduled for him at the RO for 
a date in late October.  Subsequently in October, the RO 
received the veteran's written withdrawal of his request for 
a Board hearing.  

In March 2003, the Board notified the veteran of changes in 
rating criteria pertinent to his claims for a rating in 
excess of 10 percent for residuals of a SFW of the left 
middle finger with fracture of the proximal phalanx, and for 
compensable ratings for residuals of SFWs, to include scars, 
of the left upper eyelid, chest wall, right and left arms, 
and right thigh.  


REMAND

The Board notes that, during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
This liberalizing law is applicable to this appeal.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  To 
implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2002)).  The VCAA and its implementing regulations 
essentially eliminate the concept of the well-grounded claim.  
38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102.  They also include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claims on appeal has not been accomplished.  

Specifically, the record does not include any correspondence 
from the RO specifically addressing the VCAA notice and duty 
to assist provisions as they pertain to the claims currently 
on appeal, to particularly include the duty, imposed by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), requiring VA 
to explain what evidence will be obtained by whom.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  As 
noted above, action by the RO, not the Board, is required to 
satisfy the notification provisions of the VCAA.  See 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. May 1, 2003).  

The Board also finds that additional development of the claim 
is warranted.  In this regard, the Board notes that the VCAA 
requires VA to make reasonable efforts to assist claimants in 
obtaining evidence necessary to substantiate a claim for 
benefits, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  Such 
assistance includes making reasonable efforts to obtain 
relevant records that the claimant adequately identifies to 
VA and authorizes VA to obtain.  See 38 U.S.C.A § 
5103A(a),(b).  In claims for disability compensation, such 
assistance shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision in the claim.  See 
38 U.S.C.A. § 5103A(d).

The Board notes that, during the pendency of the appeal, 
substantive changes were made to the schedular criteria for 
evaluation of ankylosis and limitation of motion of the 
hands, as set forth in 38 C.F.R. §§ 4.71 and 4.71a, 
Diagnostic Codes (DCs) 5216-5230 (67 Fed. Reg. 48784-48787 
(July 26, 2002));  as well as for evaluation of skin 
disabilities, to include scars as set forth in 38 C.F.R. § 
4.118, DCs 7800-7833 (67 Fed. Reg. 49596-49599 (July 31, 
2002)).  These changes are effective on August 26 and August 
30, 2002, respectively.  Where laws or regulations change 
after a claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the veteran applies, absent 
Congressional or Secretarial intent to the contrary.  See 
Dudnick v. Brown, 10 Vet. App. 79 (1997); Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  If the revised 
version of the regulation is more favorable, the retroactive 
reach of that regulation under 38 U.S.C.A. § 5110(g) can be 
no earlier than the effective date of that change.  See 
VAOPGCPREC 3-2000 (2000).  

While the veteran was afforded VA examinations in April 1999, 
the Board finds that they are now inadequate for rating 
purposes, inasmuch as those examinations do not include 
findings responsive to the former and revised criteria 
revised rating criteria have come into effect subsequent to 
those examinations, and findings responsive to both the 
former and revised applicable rating criteria are now 
required for equitable adjudication of these claims.  In view 
of the above, and to avoid any prejudice to the veteran (see 
Bernard v. Brown, 4 Vet. App. 384 (1995)), the matters on 
appeal must be returned to the RO for additional evidentiary 
development, to include new VA examinations, and adjudication 
of the claims in light of the revised rating criteria.  The 
veteran is hereby advised that failure to report for any such 
scheduled examination, without good cause, may well result in 
a denial of the claim.  See 38 C.F.R. § 3.655 (2002).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  Id.   If the veteran does not 
report for any scheduled examination, the RO must obtain and 
associate with the claims file copies of any notice(s) of the 
examination(s) sent to him and his representative by the VA 
Medical Center (VAMC) at which the examination is to be 
conducted.

Prior to arranging for the veteran to undergo further 
examination, the RO should obtain and associate with the 
claims file all outstanding medical records.  In this case, 
the Board finds that the RO should obtain and associate with 
the claims file any additional pertinent medical records of 
treatment and evaluation of the veteran at the VAMC in 
Wilkes-Barre, Pennsylvania, from October 1998 to the present 
time.  The RO should also obtain pertinent records from the 
VA outpatient clinic in Allentown, Pennsylvania from 1993 to 
the present time.  The Board emphasizes that records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The RO 
should also obtain outstanding medical records from any 
additional source(s) identified by the veteran,  following 
the procedures of 38 C.F.R. § 3.159.  

The development actions identified herein are consistent with 
the duties imposed by the VCAA.  However, identification of 
specific actions requested on remand does not relieve the RO 
of the responsibility to ensure that the VCAA has fully been 
complied with.  Hence, in addition to the actions requested 
above, the RO should also undertake any other development 
and/or notification action deemed warranted by the VCAA prior 
to adjudicating the claim on appeal.

Accordingly, these matters are hereby REMANDED to the RO for 
the following action:

1.  The RO should request that the 
Wilkes-Barr VAMC provide copies of all 
records of treatment and evaluation of 
the veteran from October 1998 up to the 
present time.  The RO should also contact 
the VA outpatient clinic, Allentown, 
Pennsylvania, and obtain copies of any 
and all records of treatment and 
evaluation of the veteran from 1993 to 
the present time.  In requesting these 
records, the RO should follow the 
procedures prescribed in 38 C.F.R. § 
3.159.  All responses and records 
received should be associated with the 
claims file.

2.  The RO should furnish the veteran a 
letter notifying him of the VCAA, and the 
duties to notify and assist imposed 
thereby, specifically as regards the 
claims currently on appeal.  The letter 
should include a summary of the evidence 
currently of record (and that requested, 
but not yet of record) that is pertinent 
to the claims for increased ratings, and 
specific notice as to the type of 
evidence necessary to substantiate those 
claims.  

To ensure that the duty to notify the 
veteran what evidence will be obtained by 
whom is met, the RO's letter should 
include a request that he provide 
sufficient information and, if necessary, 
authorization to enable the VA to obtain 
any medical records pertaining to 
evaluation or treatment for his claimed 
disabilities that are not currently of 
record, and assurance that the RO will 
attempt to obtain the evidence if 
sufficient information and/or evidence is 
provided.  The RO's letter should also 
invite him to submit any pertinent 
evidence in his possession, and explain 
the type of evidence that is his ultimate 
responsibility to submit.

3.  After receiving the veteran's 
response, the RO should assist him in 
obtaining any identified evidence by 
following the procedures set forth in   
38 C.F.R. § 3.159.  If any records sought 
are not obtained, the RO should notify 
him of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.

4.  After the veteran responds (or, a 
reasonable time period for his response 
has expired) and all available records 
and/or responses from each contacted 
entity are associated with the claims 
file, the RO should arrange for the 
veteran to undergo a special VA 
orthopedic examination to obtain 
information as to the severity of his 
residuals of a SFW of the left middle 
finger with fracture of the proximal 
phalanx.  The entire claims file must be 
made available to the physician 
designated to examine the veteran, and 
the examination report should include 
discussion of the veteran's documented 
medical history and assertions.  All 
indicated tests and studies, including X-
rays, consultations, and range of motion 
testing of the left middle finger 
(expressed in degrees, with standard 
ranges provided for comparison purposes) 
should be accomplished, and all clinical 
findings should be reported in detail and 
correlated to a specific diagnosis.

The examiner should describe the 
manifestations of the veteran's residuals 
of a SFW of the left middle finger with 
fracture of the proximal phalanx in 
accordance with pertinent former and 
revised criteria for rating that 
disorder.  Specifically, the examiner 
should render findings as to whether, 
during examination, there is ankylosis of 
the left middle finger; whether there is 
limitation of motion of that finger with 
a gap of 1 inch (2.5 cm.) or more between 
the fingertip and the proximal transverse 
crease of the palm, with the finger 
flexed to the extent possible; and 
whether extension of the finger is 
limited by more than 30 degrees.  

The examiner should also provide findings 
as to whether there is objective evidence 
of pain on motion, weakness, excess 
fatigability, and/or incoordination 
associated with the left middle finger.  
If pain on motion is observed, the 
examiner should indicate the point at 
which pain begins.  He/she should 
indicate whether, and to what extent, the 
veteran experiences likely functional 
loss due to pain and/or any of the other 
symptoms noted above during flare-ups 
and/or with repeated use of the left 
middle finger; to the extent possible, 
he/she should express such functional 
loss in terms of additional degrees of 
limited motion of that finger.  

All examination findings, together with 
the complete rationale for the comments 
expressed, should be set forth in a 
printed (typewritten) report.

5.  Also after the veteran responds (or, 
a reasonable time period for his response 
has expired) and all available records 
and/or responses from each contacted 
entity are associated with the claims 
file, the RO should arrange for the 
veteran to undergo a VA dermatological 
examination to obtain information as to 
the severity of his residuals of SFWs, to 
include scars, of the left upper eyelid, 
chest wall, right and left arms, and 
right thigh.  The entire claims file must 
be made available to the physician 
designated to examine the veteran, and 
the examination report should include 
discussion of the veteran's documented 
medical history and assertions.  All 
indicated tests and studies should be 
accomplished, and all clinical findings 
should be reported in detail.  

The examiner should describe the 
manifestations of the veteran's scars in 
accordance with pertinent former and 
revised criteria for rating skin 
disorders.  Specifically, he/she should 
provide a measurement of the length and 
width of each scar, as well as the area 
of each scar in square inches.  He/she 
should also comment as to whether any 
scar is deep or superficial; poorly 
nourished, with repeated ulceration; 
unstable; and tender or painful on 
examination, and whether or not any scar 
causes limitation of motion of the body 
part affected.  With respect to the left 
upper eyelid scar, the examiner should 
comment as to whether it is slightly, 
moderately, or severely (especially if 
producing a marked and unsightly 
deformity of the eyelid) disfiguring; 
whether the scarring results in complete 
or exceptionally repugnant deformity of 1 
side of the face; whether there is 
visible or palpable tissue loss, 
cicatrisation, marked discoloration, 
color contrast, or the like; whether the 
scar is at least 1-quarter inch (0.6 cm.) 
wide at the widest part; whether the 
surface contour of the scar is elevated 
or depressed on palpation; whether the 
scar is adherent to underlying tissue; 
and whether there is gross distortion or 
asymmetry of the eyelid.  

All examination findings , together with 
the complete rationale for the comments 
expressed, should be set forth in a 
printed (typewritten) report.

6.  If the veteran does not report for 
any scheduled examination, the RO must 
obtain and associate with the claims file 
copies of any notice(s) of the 
examination(s) sent to him and his 
representative.

7.  To help avoid future remand, the RO 
must ensure that all requested 
notification and development action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

8.  The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the VCAA has been accomplished (to 
include consideration of whether 
additional examination of the veteran are 
required to obtain information as to the 
severity of his residuals of a SFW of the 
right lower leg with fractures and 
osteomyelitis of the tibia and fibula; 
residuals of a SFW of the right foot and 
ankle, with fracture and osteomyelitis of 
the 1st metatarsal, and RFBs; and 
residuals of a SFW of the left leg with 
neuritis of the external popliteal 
(common peroneal) nerve)).

9.  After completing the requested 
notification and development, and any 
additional notification and/or 
development deemed warranted, the RO 
should readjudicate all nine claims for 
increased ratings in light of all 
pertinent evidence and legal authority 
(to include the provisions of 38 C.F.R. 
§ 3.655 and/or the former and revised 
applicable rating criteria, as 
appropriate).

10.  If any benefits sought on appeal 
remains denied, the RO must furnish the 
veteran an appropriate SSOC (to include 
citation to and discussion of VCAA 
pertinent legal authority, citation and 
discussion of all revised applicable 
rating criteria considered, and clear 
reasons and bases for the RO's 
determinations), and afford him the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate timeframe.  See Kutscherousky v. West,     12 
Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 
(1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or the U.S. Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.




	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


